 McCULLOCH CORPORATION201where parts, jigs, and fixtures of Clutch were stored.However, onthat date, Clutch assigned one of its office employees, Chris McClur-kan, to the shipping department of Foundry, thereby displacing theFoundry employee.McClurkan is classified as a shipping clerk.Heworks in close proximity to the employees of the assembly shop ofFoundry, and, when absent or behind in his work, a Foundry assem-bly shop employee is assigned to assist or perform his duties. Sub-sequently; Clutch assigned another of its employees, Roy Nix, to workin the storeroom or warehouse area adjacent to the assembly shop ofClutch.Nix stocks parts for Clutch.He also spends a considerableportion of his time in assembling the various parts that go to makeup the product, and conducts tests on them.He records pertinentinformation, and passes his findings on to the engineering depart-ment of Clutch.His job requires no special schooling or training.We find that Nix may properly be classified as an assembler andinspector, and as such is includible in a production and maintenanceunit such as the one established herein.As the record shows that Foundry and Clutch have substantiallythe same officers, directors, and stockholders, and operate on a closelyinterrelated basis, including the sharing of common facilities, we findthat these corporations constitute a single employer for jurisdictionaland unit purposes.As the record further shows that since August1960 Clutch has assumedsomeof the packing and shipping functionsformerly part of the established unit involving Foundry alone, wefind that such changes indicate the appropriateness of a productionand maintenance unit which is coextensive with the operations ofboth corporations, and we shall amend our certification of representa-tives accordingly.[The Board amended the certification of representatives to includeas anemployer Wichita Clutch Company, Inc., and further to in-clude within the unit the two employees discussed herein.] 3This is not to be construed as a new certificationMcCulloch CorporationandInternational Union,United Auto-mobile,Aircraft and Agricultural Implement Workers ofAmerica,(UAW) AFL-CIO.Case No. 21-CA-389d8. July 18,1961DECISION AND ORDEROn December 19, 1960, Trial Examiner John F. Funke issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety,as setforth in the Intermediate Report attached132 NLRB No. 24. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDhereto.Thereafter, the General Counsel filed exceptions to the Inter-mediate Report and a supporting brief, and the Respondent also fileda brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with thiscaseto a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, and the entire record in this case, including the ex-ceptions and the briefs, and hereby adopts the findings, conclusions,and recommendations of the TrialExaminer.[The Board dismissed the complaint.]INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding,with all parties represented,was opened before John F. Funke,the duly designated Trial Examiner,at Los Angeles, California,on May 31, 1960.Successive recesses were granted until June27 toenable the parties to index andcross-index 12 volumes of documentary evidence which, by stipulation,'form thebulk of the record herein?The hearing closed on July 18, 1960.The complaint alleged that McCulloch Corporation,herein called the Companyor the Respondent,refused to bargain collectively with the International Union,United Automobile,Aircraft and Agricultural ImplementWorkers of America,(UAW) AFL-CIO, herein called the Union or the UAW, by engaging in surfaceand bad-faith bargaining and dilatory and evasive tactics.The complaint thenfurther alleged 10 specific instances of bad-faith bargaining.Paragraph 10 of thecomplaint alleged that Respondent discriminated againstmembers of the plantnegotiating committeewithrespect to hire and tenure of employment by assigningthem to more arduous jobs.All of the above acts were alleged to be in violation of Section 8(a)(5) of theAct and to interfere with,restrain,and coerce the employees in the exercise of therights guaranteed by Section 7, thereby violating Section 8(a)(1) of the Act.The answer denied the violations as alleged and, as an affirmative defense,alleged that the Union had engaged in dilatory and evasive tactics; had made exor-'The stipulation provided that the documents be received :a.The same,as if each party had first made appropriate objections based onrelevancy,materiality,hearsay, best evidence rule,self-serving declarations,conclu-sions, opinions,etc.,and the same have been received over such objections by theTrial Examiner with reservation by the Trial Examiner of the right to strike saidexhibits or any part thereof,after reviewing said exhibits.An automatic exceptionshall be allowed to any of the parties to striking said exhibits or any part thereofAfter reviewing the exhibits the Trial Examiner requested the parties to submit specificobjections to the admission of the exhibits and, on July 11, upon motion of the Respond-ent, the Trial Examiner struck Exhibits Nos. 3 and 4 and admitted all others(ExhibitsNos 3 and 4 consisted of 52 documents of campaign literature distributed by Respondentand the Union during the period preceding the representation election.)2 Some idea of the nature and extent of the task which the parties imposed upon them-selves may be gained from the fact that the index and cross-index run to some 50 pagesReceived into evidence were 30 formal exhibits and in excess of 247 exhibits representing3,000 pages of documents, including 4 complete sets of the minutes of 79 bargainingsessions,proposed contracts and counterproposed contracts,communications from Re-spondent and the Union to employees during the bargaining sessions,documentary in-formation furnished the Union by the Respondent,etcThe arduous and time-consumingtask performed by counsel and representatives of the parties saved several months ofhearing and rendered a distinct service to the Agency. McCULLOCH CORPORATION203bitant and unreasonable demands; had demanded unlawful contract provisions; hadpublishedfalseand misleading statements concerning the negotiations; and hadwalked out of negotiations. It further alleged that during the course of bargainingnegotiations the Union lost its majority status and that the Respondent thereforeproposed that any agreement be confined to the contract year; admitted that Re-spondent declined to bargain after the expiration of the certification year on theground that it had a good-faith doubt of the Union's majority status; alleged thattheUnion had waived the right to any information or data which Respondentfailed to produce; and that the Union acquiesced in the unilateral granting of bene-fits to employees in the bargaining unit.Two rulings made by the Trial Examiner at the hearing have been left open bythe Board for a request for litigation in exceptions to the Intermediate Report.On June 20 Respondent renewed its prehearing motion to dismiss or in the alter-native to strike portions of the complaint nand fora bill of particulars.This motionhas been referred to Trial Examiner Miller and had been denied in part and grantedin part by his order dated March 10, 1960.When the motion was renewed theTrial Examiner affirmed therulingof Trial Examiner Millers and permission forspecial appeal to the Board was requested by Respondent. Special appeal was deniedby the Board on June 23 without prejudice to renewal of the issues involved in anyIntermediate Report which might be filed .4At the close of thehearingon July 13 the General Counsel rested.Respondentthen moved to dismiss paragraph 10 of the complaint and on July 14 the Trial Ex-aminer, for reasons fully set forth in the record, granted the motion.The GeneralCounsel then pleaded surprise and movedto reopenhis case to introduce the testi-mony of employees Bush, Funk, Gettys, and Seals, all members of the Union'snegotiating committee.The motion was denied on the ground that the GeneralCounsel had rested and that leave to reopen could not properly be granted on thesole ground that the Trial Examiner's ruling on Respondent's motion was adverse tothe General Counsel.5The General Counsel then moved for and received special8 The Trial Examiner affirmed on the ground that the prior ruling of the TrialExamineroriginally designated to hear the case was binding upon him, absent new matteror other unusual circumstances(The Trial Examiner was designated to act as TrialExaminer in place and instead of Maurice Miller by order of the Chief Trial Examinerdated May 31, 1980 )I Since the motion of Respondent was a prehearing motion the permission to renew themotion after close of the hearing in exceptions to the Intermediate Report appearsanomalous.5 Before Respondent proceeded with its case and before counsel for Respondent madethe motion to dismiss counsel received assurances from the General Counsel that he hadno further witnesses to call and would only call witnesses to rebut testimony or evidenceintroduced by Respondent.When theGeneral Counsel restedthe followingcolloquytook place :Mr. PAUL* Areyou resting?Mr. WHITTAKER:I've done itMr. PAUL : You aren't calling Mr. Bush')Mr.WHITTAKERI am saving him for rebuttal.Mr. PAUL: Do weunderstandthat the General Counsel has closed his case andthat there will be no request to reopen to produce the testimony of any witness whois seated in thisroom?And I refer specifically to Mr. Bush, who has been here,I think, throughout.Mr. WHITTAKER:I have announced Mr Bush as a rebuttal witnessHe has beenhere only three days.Mr PAUL : Rebuttal for what?a difficult case to try in an orderly fashionMr. PAUL : But thereisnointention on the part -of the General Counsel or theunion toattempt at a later point to reopen the case to produce Mr Bush except as arebuttal witness to anything that may be produced by the Respondent?Mr WHITTAKER:I have said it as best I know how.TRIAL EXAMINER : Yes, that is what he said I understood the answer to yourquestion to be in the affirmative,he would only be called to rebut matters presentedby theRespondent.Mr. PAUL :I just wanted to be sore.While it may be assumed that counsel is often surprised when a motion to dismiss all orpart of a complaint is granted this gives him noper seright to reopen and continue his 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDpermission to appeal to the Board.On August 1 the Board denied the appeal with-out prejudice to renewing the issues raised by the motion in exceptions to the Inter-mediate Report.Upon motion of the Respondent an order was made by the Trial Examiner, datedNovember 3, 1960, correcting errors in the transcript.On November 10 Respondent by its attorneys moved to reopen the record to admitin evidence a document known as "The Foremen's Manual" and for leave to file a"Statement in Reply to General Counsel's Brief." The motion to reopen was deniedon the ground that should the Trial Examiner make any ruling based on evidencedehorsthe record Respondent could file proper exceptions.The grounds for themotion were references made to themanualinGeneral Counsel's brief despite thefact that the manual was never offered nor introduced into evidence).The motionfor leave to file a statement in reply was denied on the ground such a statement wasin effect a reply brief and the Board's Rules and Regulations make no provision forthe filing of a reply brief. (The grounds for this motion were alleged misrepre-sentations of fact, improper references to documents not in the record, and mis-statements of what such documents contained in the General Counsel's brief.A TrialExaminer is bound to reject misrepresentations, evidence extrinsic to the record, andmisstatements in any briefs.)Oral argument was waived by the parties and in view of the voluminous docu-mentary evidence the time for filing briefs was extended to November 1. Briefswere received from the General Counsel and Respondent on that day.Upon the entire record in this case, and from my observations of the witnesses, Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE COMPANYbusiness in Los Angeles, California. It is engaged in the manufacture and sale ofsmall gasoline engines, chain saws, outboard motors, and other products.Duringthe 12-month period preceding the issuance of complaint Respondent shipped prod-ucts valued in excess of $50,000 to points outside the State of California.Respondent admits and I find that it is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.LABOR ORGANIZATION INVOLVEDInternationalUnion,United Automobile,Aircraft and Agricultural ImplementWorkers of America(UAW) AFL-CIO,is a labor organization within the meaningIII.THE ALLEGED UNFAIR LABOR PRACTICESA. The factsOn December 17, 1958, the UAW was certified as collective-bargaining repre-sentative of the employees of Respondent in a unit described as follows: 6Included: All production and maintenance employees employed by the Employerat its Los Angeles, California,plants.Excluded:Clericalemployees, technical employees, engineering employees,salaried employees, printing department employees, cafeteria employees,assistantforemen, assistant supervisors, guards, watchmen, professional employees, and super-visory employees as defined in the Act.The parties agree and I find that the above unit is appropriate for the purposes ofcollective bargaining and that the UAW represented a majority of the employees insaid unit as certified by the Regional Director.Bargaining negotiations commenced on January 14, 1959, and continued untilDecember 16, 1959, when Respondent declined to meet on the ground that the UAWcase.In this respect counsel for the General Counsel enjoys no greater Immunity fromthe hazards of trial procedure than counsel for any other litigant I might further addthat counsel for the General Counsel is bound by assurances given opposing counsel andis not free to disclaim at will.E At the election held on December9,625employees voted forthe Petitioner ;609voted against the Petitioner, 14 ballots were challenged, and 1 ballot was voidTheapproximate number of eligible voters was 1,318. McCULLOCH CORPORATION205no longer represented a majority of the employees in the bargaining unit. Seventy-nine meetings were held.William E. Lawson, International representative, was thechief spokesman for the Union and Attorney Lee G. Paul was the chief spokesmanfor the Company. The Union's negotiating committee consisted of Patrick Duffy,chairman, Joe Funk, Inez Seals, and Hudena Gettys. John Keck, an Internationalrepresentative, assisted Lawson and Carl J. Kaiser, the Company's corporate directorof industrial relations, participated with Paul.The allegation that Respondent engaged in surface and bad-faith bargaining isdirected to the totality of Respondent's conduct. In the interest of order and claritythe specific allegations of the complaint will first be discussed seriatim.1.Dilatory and evasive tacticsThe General Counsel contends that the Respondent engaged in dilatory tactics inrefusing to meet in continuous bargainingsessionsand in delaying and failing to meetwhen requested although the parties met 79 timesin an11-month period.For themost part the meetings continued the entire working day, starting at 9:30 or 10 a.m.and concluding about 5:30 or 6 p.m. The record discloses no delay or interruptionof the bargainingsessionsof any substance.There was 1 week in May when Paulcould not meet with the Union and a second week when he could not meet with themduring the beginning of the week but offered to meet over the weekend to compen-sate for the time lost.On July 6 the union representatives left the meeting placebecause of a delay of 45minutes onthe part of Respondent's representatives in re-turning from lunch. ' This delay was occasioned, however, by the, necessity of in-vestigating the "Shea" incident raised by the Union in the morningsession,When, atthe initiative of Respondent, the Union agreed to resume negotiations there was adelay from July 20 until August 4 because Paul was hospitalized.When Paul subse-quently was forced to ,take time for recuperation in September and Janofsky was sub-stituted the Union protested the substitution whereas previously it had protested thedelay.Interrelatedwith the charge of undue delay is the charge that Respondent in-sisted upon meeting at hotels thereby incurring additional expense to the Union.(Expenses were shared.)But Respondent did offer to meet at the offices of Paul,Hastings, and Janofsky at no expense, an offer the Union rejected because it wishedto meet at the company plant. There had been a bitter preelection campaign be-tween the parties and the bargainingsessionscontinued to be used as media of propa-ganda by both sides in publications to the employees. I therefore agree that Re-spondent was justified in its apprehension that the holding of bargainingsessions onthe plant premises could adversely affect production by unduly distracting theworkers.I find that the Company fully complied with the obligation imposed by Section8(d) to meet at reasonable times and that its refusal to meet on the Company'spremises was not motivated by a desire to harass the Union or put it to unnecessaryexpense.2.The refusal to give necessary informationa.The wage survey of 29companiesSince 1953 the Company, for the purpose of maintaining wage rates comparableto those of its competitors, had, together with Cannon Electric, made a wage studyof other companies engaged in similar operations.Wages and related data wereobtained from some 29 companies participating in the survey.On the basis of thedata the Company established its own wage rates and when, on September 9, 1959,the Company presented its wage proposal to the Union it stated that its proposalwas based on this survey. In response to the Union's request for the survey theCompany presented it with what is known as the "straight line" graph (GeneralCounsel'sExhibitNo. 17-g) and then with the "dotted line" graph (GeneralCounsel's Exhibit No. 17-h).The graphs were explained to the UAW representa-tives byWilliam Stamper, the Company's personnel manager.The Union thendemanded that the companies and their wage rates be identified.Paul agreed togive the names of the companies and the job classifications but refused to specifythe rates paid by each of the participating companies on the ground that Respondenthad promised that this information would be kept confidential.While the results ofthe survey were made available to each of the participants it was made availablein code form so that no company would know what any other company was paying.The demand for and the refusal of this information were reduced to writing in the 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDform of letters explicating the parties respective reasons.(General Counsel's Ex-hibitsNos. 8-t 7 and 8-v 8). It was upon Lawson's insistence that the graphs were7 General Counsel's Exhibit No. 8-t reads as follows :OCTOBER 1, 1959Mr. LEONARD JANOFSB:Y,510 South Spring Street,Loa Angeles, California.DEAR MR JANOFSB:Y : On or about September 11, 1959 Mr. Stamper submitted tome a list of 29 companies that he used In his recent wage survey. Subsequent to thisand upon our insistence he submitted a list of 18 classifications used in this survey.I then requested a breakdown of the classification titles used for comparison pur-poses at each of the 29 companies on a company by company basis.On September 15, 1959 he read off for me a comparison of classification titlesused for comparison purposes at two of the 29 companies ; namely, Bendix Pacificand Cannon Electric.We spent considerable timein discussionon the comparisonsat these two companies.Since then I have attempted to further test the company'scontention outlined onthe two charts they furnished the Union to support their contention that the wageoffer made was a sound one.With the limited data furnished me by the companyI find this impossible to do.Therefore, I request that the company furnish the Union a written breakdown ofthe classification titlesand currentrates of pay used at each of these29 companies,company by company for the purpose of their comparison.Your prompt submission of this request breakdown will greatlyassistthe Unionin arriving at conclusion of the accuracy of your contentions.Very truly yours,WILLIAME.LAWSON,Int. Representative,Region 6,UAW-AFL-CIO.WEL :cooeiu30aficiosGeneral Counsel's Exhibit No. 8-v reads as follows :OCTOBER 16, 1959.Mr.WILLIAM E LAWSON.InternationalRepresentative,Region 6, UAW-AFL-CIO,8501 South San PedroStreet,Loa Angeles 3, California.DEAR MR. LAWSON: This will confirm the advice given to the UAW BargainingCommittee at our negotiation meeting of October 15,1959to the effect that McCullochCorporation cannot accede to the request for further information set forth in thelastfullparagraph of your letter dated October 1, 1959 addressed to the under-signed and relating to the McCulloch Corporation wage survey.In thisconnection you will recall that the Company has furnished you with copiesof the following documents relating to such survey :(1)The August 1959 survey to determine the area averageof maximumrangescomputed from an area survey of 29 companies taken during June, July and August1959.This survey was voluntarily furnished you by the Company(2)Thereafterand onor about September 11, 1959 in response to your request,Mr. Stamper submitted to you a written list of the 29 Surveyed Companies used bythe Companyin said wagesurvey.(3)Thereafter and at your request, the Company further submitted to you a listof 18 classifications of Jobs Surveyed.(4)Thereafter you requested and we furnished you with a further chart relatingto said wage survey dated August 1959 and showing in dotted form on a graph therates obtained from the 29 companies surveyed.We also advised you that a fundamental condition of our participating in the sur-vey this year and in past years was the agreement betweenus andthe companiesparticipating that the classification titles and rates of pay of each company wouldbe kept strictly confidential by us.In an endeavor to lean over backwards in the furnishing of information to you,we agreed to, and did, approach Bendix and Cannon and obtained from them a re-lease of our commitment to hold in strict confidence their respective classificationTitles and rates of pay.This information we also furnished to you.In view of all of the information' above set forth furnished by us to you, togetherwith other Information furnished you by us, coupled further with yourown claim McCULLOCH CORPORATION207meaninglesswithout identification (although Paul offered to bring Stamper backfor further explanation) that the discussion broke down.-Relying in part on the fact that the information supplied by Respondent to theUnion was in a form not substantially different from that in which it was providedthe participating companies and in part on the fact that I credit the statement thatidentification of the wages paid by identified companies would have involved abreach of confidence, I find that Respondent did not withhold information necessaryfor the purposes of intelligent bargaining by this limited restraint.9b.Theincentive planIn 1958 the Company had instituted an incentive plan in one department. On June9 the Union demanded the abolition of the plan and then demanded the "mechanics"of the plan, a demand which was'first refused by Paul on the ground that the de-mand for abolition precluded the need for the information.19On June 18 RobertMoody attended the meeting to explain the incentive plan and Burkhard did mostof the interrogating on the part of the Union.The plan was requestedin writingand revised figures were submitted." It was iterated that the plan in full had notbeen reduced to writing but that a complete report would be made available when itwas finished.Neither Exhibits Nos. 17-c and 17-d nor a close scrutiny of theminutesreveals whether or not the information made available was sufficient forbargaining purposes but no further demand for the completed plan appears to havebeen made nor does it appear that the plan was ever submitted to the Union. Onmy reading of the minutes I can only conclude that the Company did give suchfigures as it possessed in writing to the Union, that it made Moody available fororal axplanation, and that in the proliferation of other issues, arguments, and dis-cussion the incentive plan was forgotten by both parties.'2While production stand-ards were the subject of discussion at some subsequent meeting the Union neverdid renew its demand for the completed written plan and, in June, there had beenno refusal on the part of the Company to make the plan available when it was ready.In noneof the subsequent discussions in which the term production standards wasused was there any indication that the Union was suffering from lack of sufficientinformation.Ifind that the Respondent did not refuse or fail to provide the Union withsufficient information to enable it to bargain on the incentive plan.c.Thesick leave planThe requestfor informationwith respect to the sick leave plan for salaried em-ployees is clouded with some ambiguityin the minutes.On May 21 the Unionproposed that the contract provide for paid sick leave (whether used or not) for thehourly paid employees, a proposal Paul rejected.The Union then submitted thatsalaried employees were paid for sick leave, which brought the rebuttal that theworkingconditionsof the salaried employees were not properlyunder discussion.Lawson then requested the manual forsalaried employees,which wasrefused.13It isnot clear, however, whether or not the manual contained information respect-ing sick leave or whether the sick leave plan had ever been reduced to writing.made on numerous occasions of knowledge of comparable rates in the area obtainedby virtue of your own organizational experience, we must decline to furnish you awritten breakdown of the classification titles and current rates of pay used by eachof the 29 companies because, as above set forth, the requested information is con-fidential and, further, it is not necessary that the committee have such informa-tion in order to bargain intelligently with respect to the wage issue between theCompany and the Union.Very truly yours,(S)Leonard S. Janofsky,Of PAUL,HASTINGS & JANOFSBY.LSJ:mc5As to the refusal toprovide theUnion with confidential information in the formrequested seeAmerican Cyanamid Company(Marietta Plant),129 NLRB 683.3' GeneralCounsel's Exhibits Nos 17-c and 17-d.u General Counsel'sExhibit No22, page 358."Therewas discussion of production standardswhen theCompany's proposed manage-ment clause was under discussion in December but again I find no request for furtherinformation."General Counsel's Exhibit No. 21,page 326. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Counsel's Exhibit No. 27, which was never given to the Union, but whichis the only evidence of the Company's sick leave policy in the record is no morethan an intraoffice memorandum recommending that an unpublished but specificpolicy with respect to sick leave be adopted in view of disputes which had arisenamong the salaried employees.On August 20 sick leave was again discussed but there was no renewed requestfor the plan.14On the basis of a single request and refusal I can only find the Union acquiescedin the refusal and waived any right to such information.At no time did it advisethe Respondent why information relating to the plan for salaried employees wasnecessary for intelligent bargaining for a plan for hourly employees. In the absenceof any given reasons establishing such necessity, I do not find such informationrelevant herein.d. Insurance plan and costsOn January 7, 1959, 1 week before bargaining negotiations commenced, Lawsonwrote Kaiser requesting, among other information, "an up-to-date copy of theInsurance Plan" then in effect.15The booklet outlining benefits was given toLawson but at the first meeting he stated that it was inadequate and made a detailedrequest for information.18On February 6 Lawson reduced this request to writing 17and the request included information respectively: (1.) unit premiums; (2) thepremiums paid in each policy year; (3) average number of insured including em-ployees and dependents; (4) claims paid; (5) reserves set aside in the policy yearand each separate reserve; (6) amount of each reserve at the beginning and endof each policy year; (7) retention by insurance company; (8) dividend and refund;and (9) master policy, including all amendments and endorsements.Also requestedwas information to complete a chart 18 supplying the age, sex, and length of serviceof all employees, and separated as to sex.This required that each employee wouldbe grouped according to his ageandlength of service, a request formidable in itsextent of coverage and statistical analysis 19On February 17 Paul advised Lawsonthat the figures required for the chart were not available and that it would takeone employee 6 days to compile them.On March 13 John D. Cavanaugh, secretary and assistant treasurer of the Com-pany, appeared to give the Union information on the insurance plan and to explainthe difficulty in providing certain of the information requested.One of the diffi-cultieswas the fact that the policy covered both the bargaining and excepted em-ployees at the plant and also employees at other plants of the Company.At thismeeting there was a general discussion of the difficulty in supplying the informationin the form requested by Lawson.As far as can be determined from the minutesitwas agreed that Cavanaugh would make further efforts to provide the requestedinformation.On March 19 the Company supplied further information in compliance with re-quest but as to the information required for the chart it refused unless the Unionwas willing to share the expense of compiling the information.20Lawson did notagree to this.21Again the issue seems to have been postponed pending receipt offurther information from Cavanaugh and the insurance company.On April 9 Cavanaugh again attended and advised the Union that the insurancecompany was changing its system to provide for reserves as required by the Labor-Management Reporting and Disclosure Act.Further information was to be pro-vided at the next meeting.22On April 13 further data was supplied the Union.23This information was ac-cepted without comment by the Union and the discussion was continued on unrelatedtopics.11General Counsel's Exhibit No 21, page 558, and following pages.11 General Counsel's Exhibit No 8-a.11General Counsel's Exhibit No. 14, page 717General Counsel's Exhibit No 18-c18General Counsel's Exhibit No 18-d19Paul's comment was, "It looks like a hell of a job to me, but then I am unfamiliarwith this sort of thing "Lawson's reply was that it involved 1 hour's work, a dis-crepancy in viewpoint which was typical and continued throughout the bargainingsessions20General Counsel's Exhibit No 21, page 118.21General Counsel's Exhibit No 14, page 87.22General Counsel'ss Exhibit No 21, page 176.23 See General Counsel's Exhibits Nos. 14, page 190; 18-f; and 18-g. McCULLOCH CORPORATION209The minutes do not reveal any further discussion of the insurance plan untilOctober, when Lawson inquired of the Company, which had increased the,benefitsin the salaried group,if it now had a breakdown between the bargaining unit andthe exempt classifications.Janofsky promised to check on this 24 Janofsky laterreplied that the breakdown had been only by numbers-neither names nor otheridentification of the affected employees-had been given the insurance company.Lawson disputed this and Janofsky gave him the informationwhich hereceived, hestated,from an executive of the insurance company and which embraced the in-formation in the form required and usedby the Company but which wasnot in theform demandedby Lawson.On October26 Lawson again raised the question of a cost breakdown betweenunit and extra-unit employees and was given the same answer.Therefollowed ageneral discussion of other factorsof theplan 25All that appears from the minutesis that the discussion was inconclusive.A difficultywith resolving this issue is that the minutes do not reflect with preci-sion the reasonswhy Lawsonconsidered the age and length of service of the em-ployees necessary to bargaining on this issue nor can I find, from the minutes,anything but a naked statement that theCompany couldnot make this informationavailable without extraordinary effort and expense. 6The General Counsel urges that information as to sex of employees was withheldfrom the Company although it was availableon April 21,as evidenced by GeneralCounsel'sExhibit No.16-f.But this information- was given to the Union on thatdate and there is no reasonwhy theUnion could not relate this to insurance aseasily as theCompany.'I cannot find that,in refusing to give the Union a breakdown either as to sex oras between the employees in the bargaining unit and those excepted,that the Com-pany acted in bad faith.As to thefirst,this information was given the Union and asto the second I must accept the Company's statement that the insurance costs werenot broken down on such a basis. The insurance issue, like so many others, wouldappear and disappear in the discussions with no explanation why it had been leftdormant except that other issues took precedence at certain times. I find no abso-lute refusal to give any information which the Company had available.Where itwas not availablethe Companyeither refused to give what it did not have or askedthat the Union share the cost where substantial cost appeared to be involved.e.Leave of absence, seniority,and employees'profit-sharing and retirement planOne of the allegations related to the charge that the Company failed to provideinformation respecting the above items is that the Company refused to give theUnion a list of the addresses of all, its employees.On October1,1959. Lawsonwrote Janofsky demanding the addresses of all employees in the bargaining unit.27The request followed a request for all names, dates of hire, and current senioritystatus.While the latter information may have been relevant to determining whetheror not the Company had established uniformity in its profit-sharing plan between theLos Angelesdivision and the marine division in Minneapolis,I do not find that theaddresses of all employees were essential to bargaining on this or any other issue.This was the ground upon which Janofsky refused to give the addresses 28 i findno obligation on the part of an employer to release information to the bargainingunion merely because it is available and is requested.A reasonable ground fora f:eneral Counsel's Exhibit No 14. page 702.21 General Counsel's Exhibits Nos 14, page 414:and 21,page 771."I do not agree with the statement In General Counsel'sbrief that the Comnnnv'switnesses revised their estimate of the time required to comnile all the information in theform requested by Lawson.Frances Gross,the Comnanv's insurance coordinator,testifiedthat it would take more than a week for her to supply the informationPaul AT Mandel,data processing supervisor, testified that the IBM records showed the name lob clas.ifica-tion, shift, payroll code to show whether the emnloyce was hourly or salaried,seiiiorlty'date,date of last transaction,and date of last rate changeThe records were lncomnleteas to matrimonial status,sex, and birth year,Mandel'made an estimate of the length oftime required to provide a part of the information requestedby Lawsonbut the estimatewas confined to those employees with respect to whom the records were complete (Thiswas estimated at 60 percent)Mandel made no estimateof thetime required to Providethe Union with complete information In the form required for General Counsel'sExhibitNo 18-d27 General Counsel's Exhibit No 8-s29 General Counsel's Exhibit No 21,page 736 210DECISIONS OF NATIONALLABOR RELATIONS BOARDmaking the request and necessity for the information must be shown.This wasnot done with respect to this request.I have searched the record for support of the allegation that the Company didnot give the Union all necessary information relating to its leave-of-absence policyand its seniority plan.The leave-of-absence policy and seniority policy were con-tained in the booklet entitled "You and McCulloch" which set forth the Company'spersonnel policies in detail.29Ido not find discussion in the meetings related tofailure to give information regarding leave of absence or seniority nor do I findsupport for this allegation in the minutes.This portion of paragraph 9(a)(5)must fail for lack of proof.30The Company's profit-sharing retirement plan with its amendments 31 was givento the Union at the meeting on January 23.32 The plan was adverted to at the meet-ing on January 30 but only in relation to other issues.33Dispute with respect tothe plan arose when the Union charged that employees under the bargaining contractatMinneapolis received greater benefits under the plan than those at Los Angelesbecause of a more liberal leave-of-absence policy under the Minneapolis contract.The minutes of the July 6 meeting refer to a request for a list of employees showingwhich accumulated and which did not accumulate seniority while on leave of absencebut they do not show the request.34On August 19 the Union again charged thatemployees at Minneapolis received greater benefits under the bargaining contractthere than the Company was offering at Los Angeles. But in this and subsequentarguments, including the "Hutchinson" case, the source of conflict was the disparitybetween the Minneapolis contract and the Los Angeles policy and proposals. Icannot find that the Company refused any information necessary to bargaining withrespect to the profit-sharing retirement plan.Concluding with respect to paragraph 9(a), I find no evidence to support any ofthe allegations therein.3.Offering conditions of employment less than establisheda.As to holiday payThis allegation relates to the Company's demand that the contract provide thatemployees must work the day preceding and the day succeeding the holiday toreceive the benefit of holiday pay.This requirement is not an unusual one and isintended to prevent excessive absenteeism over holiday periods.The Company hadbeen awarding holiday pay if an employee had worked during the holiday week sothis proposal was admittedly more strict than prevailing practice.The Company,without a contract, had the right unilaterally to change its practice if it thoughtholiday privileges were being abused.Faced with a contractual commitment it wasunwilling to continue a policy which was open to abuse. But the mere proposal ofless desirable working conditions in negotiations is not in itself sufficient reason toreach a conclusion of bad faith.35 It is a factor in evaluating the totality of bargainingconduct.b.As to seniorityA comparison of the seniority provisions of "You and McCulloch" and those inthe Company's proposed contract 36 -eveals that they are identical.While there isreference by Lawson to restoring what the Company had taken away with respectto seniority I do not find support for his statement in the record 37 I cannot sustaina finding that the Company offered less seniority than had been established duringnegotiations.21 General Counsel's Exhibit No 5-a.° There were innumerable arguments concerning the Company's leave and senioritypolicies and their application in specific instances but I do not find that the Union we*,handicapped in either bargaining or the processing of grievances by failure to give ade-quate information respecting the policies.31General Counsel's Exhibits Nos 19-a, b, c."General Counsel's Exhibit No 14, page 7.91General Counsel's Exhibit No 21, page 12zNGeneral Counsel's Exhibit No. 14, page 254.85 Cranston Prtnt Works Company,115 NLRB 537,559-564.se General Counsel's Exhibit No 5-a37General Counsel's Exhibit No. 22, page 546. McCULLOCH CORPORATION2114. Insisting' the grievances within the unit be presented on free time while per-mitting grievances from other employees to be presented on company timeThe respective grievance and arbitration procedures proposed by the parties andthe settlement of individual grievances which arose during bargainingnegotiationprovided continued and acrimonious argument.As to the specific allegation ofparagraph 9(c) it is clear that the Respondent at all times insisted that all griev-ances steps must be taken on "free" time.This is not, of course, anyper sein-dicia of bad faith and I do not understand that such a claim is asserted by theGeneral Counsel. (The foremost reason advanced by the Company in support ofits free time proposal was that it would sharply curtail if not eliminate the presen-tation of "crackpot" grievances.)The Company had previously permitted grievanceson companytimebut the practice appears to have ceased when the Company,pursuant to a Board order, withdrew recognition from the employees relationscommittee.38My study of the minutes does not find support for the statement inthe General Counsel's brief that an employee using the informal-formal procedurecould do so on his own time but that if he presented the grievance with unionrepresentation it must be presented on free time. (The General Counsel's briefdoes not cite authority on which he relies.) I therefore find that, in the narrowform of the allegation, paragraph 9(c) of the complaint is not sustained.5.Taking an adamant stand and refusing to bargain on union securityThe Company took the position from the beginning of negotiations that it wouldnot agree to a union-shop or to a checkoff provision.While the Company did havea union-shop contract at Minneapolis such a contract had been in effect when theCompany acquired that plant. It never retreated, however, from its refusal toagree to a union-security clause.On the other hand it did discuss the issue at lengthduring the bargaining sessions and while the discussions appear to have been fruit-less they were not foreclosed.I do not find that by taking an adamant stand on thisissuethe Company violatedSection 8(a)(5) of the Act.The Act does not require either party to agree to aproposal or the making of a concession 396.Demanding, late in the certification year, that any agreement reached be con-fined to the certification year and withdrawing recognition when the certificationyear expiredAs has been shown (footnote 6) the Union had been designated as collective-bargaining agent of the employees by the meager margin of 625 to 609. On Novem-ber 9 McCulloch received a letter from a group which designated itself as theMcCulloch employees committee advising the Respondent that the Union no longerrepresented a majority of the employees 40McCulloch replied on November 10asking for proof in support of this claim,41 and on November 11 representatives ofthe committee met with Kaiser and submitted 893 decertification cards.42Atthis time there was a total of 1,644 employees in the bargaining unit. It was onthe basis of this count that the Respondent, in its counterproposal of a completecontract, fixed, December 18 as the termination date 43On December 8 Kaiseragain met with the representatives of MEC and had the committee check its cardsfor duplications and then Kaiser and Stamper went through the cards, checkingthe names by departments.This check according to Kaiser, revealed 886 legitimatecards against a current unit of 1,572. It was then proposed by Bioletti that if acontract were agreed upon the termination date should be left to the National LaborRelations Board.At the last meeting held on December 16 the Respondent de-clined to meet again until the question concerning representation raised by the peti-tion filed by MEC was settled.Although the brief of the General Counsel allegesthat the Respondent unlawfully and discriminatively assisted the MEC no suchcharge was filed and there is not an iota of evidence in the record before me tojustify this allegation.Accordingly, I can only find on the facts before me that38 SeeMcCulloch Motors Corporation,120 NLRB 1709.s° SeeN LR.B. v. American National InsuranceCo., 343 U.S. 395.'0Respondent's Exhibit No. 8.11Respondent's Exhibit No 9.42General Counsel's Exhibit No. 11-b.4°On December 4 the original charge alleging refusal to bargain was filed.614913-62-vol. 132-15 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent was confronted, on November 11 and again on December 8, withsufficient evidence to justify a good-faith doubt that the Union continued to repre-senta majority of the employees in the bargaining unit.Under these circumstancesneither the demand that the contract be confined to the certification year nor the re-fusal to bargain after the certification year violates Section 8(a)(5) of the Act.447.Posting,mailing, and otherwise disseminating biased information concerning thebargaining conferences coupled with assurances, promises of benefit, and otherinducements calculated to undermine the Union's bargaining position and causedefection in its ranksIn the absence of specific treatment of this allegation in his brief I can onlyassume that the General Counsel refers to his Exhibits Nos. 10-a through 10-o, whichare Respondent's communications to its employees while the parties were bargain-ing.(During the bargaining; period the Union distributedsome60 handbills to theemployees, General Counsel's Exhibits Nos. 9-a through 9-vv-v.)Iagree withcounsel for the Respondent that Exhibits Nos. 10-a through 10-c and Nos. 10-nand 10-o are beyond the 6-month limitation of Section 10(b) and cannot be con-sidered evidence of violations.They are admissible only to the extent that theycast light upon the Employer's state of mind at the bargaining table.General Counsel's Exhibit No. 10-f is a letter from President McCulloch to hisemployees referring to union charges that antiunion statements had been made byaMcCulloch supervisor.This letter gives the results of the Company's investiga-tion of the charge and states that the supervisor was given a disciplinarysuspensionfor discussing the Union with an employee in violation of the Company's rules.General Counsel's Exhibit No. 10-g is a letter from McCulloch, dated September8, to employees outside of the bargaining unit. It stated that as a result of the an-nual audit of the Company's book the Company would contribute $300,000 to theprofit-sharing plan.(Company contributions were fixed and computed partly on abasis of the Company's profits )The letter then referred to the Company's recentwage survey of other companies in similar business and set forth specific wage in-creases and increases in hospitalization benefits which would be made effectiveSeptember 15.The letter stated that the Company would offer the same benefits toemployees in the bargaining unit..General Counsel's Exhibit No. 10-h is a bulletin advising the employees thatsolicitation for support of a decertification petition could not take place in theplant on working time.General Counsel's Exhibit No. 10-i is a letter, dated October 8, referring to theletter of September 8(supra),stating that the Union was offered the same benefitswhich were extended to the extra-unit employees on September 9, to be effectivewhen a contract was signed. (The Company had refused the Union's demand thatthe benefits be made effective immediately.)The letter then discussed some of theprincipal items of disagreement between the Union and the Company.General Counsel's Exhibit No. 10-j is a letter from McCulloch to the employees,dated November 5, which set forth at some length the status of bargaining negoti-ations and the position of the Company with respect to the more importantissues indispute.General Counsel's Exhibit No. 10-k is a bulletin from Kaiser to the employees,dated December 29, which announced that the Company had filed a petition for anNLRB election on December 28 and that a decertification petition had been filed onDecember 21. It then advised the employees that no further bargainingsessionswould be held until the NLRB had acted upon the unfair labor practice charges filedby the Unionand anelection had been held.General Counsel's Exhibit No. 10-1 is another bulletin from Kaiser, dated Febru-ary 17, advising the employees that the NLRB was issuing complaint based upon theunfair labor practice charges and that in view of the inevitable delay-which wouldensue before final determination the Company was putting into effect the benefitswhich had already been given the extra-unit employees and offered to the Union.The benefits were made retroactive to December 17, 1959, the day following theend of the certification year.General Counsel's Exhibit No. 10-m is a bulletin, dated February 22, advisingthe employees when their retroactive paychecks would be issued.I do not find that any of the above communications constitutedpromisesof bene-fit or other inducements calculated to undermine the Union's bargaining position or44Lloyd A Fry RoofingCompany,123 NLRB 647;Celanese Corporationof. America,95 NLRB 664 McCULLOCH CORPORATION213to cause defection among its members. I do not understand the contention that aa statement of benefits to be given employees who were not in the bargaining unitcoupled with a statement that the same benefits were offered to the Union on behalf ofthe unit employees as a bargaining proposal, constituted an inducement to quit theUnion.The Union may not have enjoyed the dilemma of either accepting or re-jecting such an offer but collective bargaining presents hazards to both sides and theCompany could not have done other than make the offer it did without either grant-ing benefits to excepted employees while withholding them from unit employees orgiving the Union a concession of benefits without anyquid pro quo.This offer andthe effectuation which followed will be considered under subsequent topics whichmake more specific reterence to them. I do not find the allegations in paragraph 9(f)of the complaint sustained by evidence in the record before me.8.Announcing and granting wage increases and other benefits to employees outsidethe unit in a manner calculated to undercut the Union's bargaining positionThis allegation refers to the granting of increases in wages and hospitalizationbenefits to employees excluded from the bargaining unit. (General Counsel's Ex-hibitNo. 10-g,supra.)The extra-unit employees were notified of the increases byletter dated September 9 and the increases were made effective September 15.OnSeptember 9 the Company made the same offer, through the Union, to the unit em-ployees and this constituted to the Company's proposal to the Union of wage in-creases and hospitalization benefit increases. It rejected the Union's suggestion thatthe benefits be conferred as a "down payment" toward benefits which might bereached in final agreement.As Respondent points out, the Company traditionallymade effective its new wage scale in the fall of each year when the results of itssurvey of othercompanieswas completed.For the first time it was confronted withthe predicament created by its current bargaining negotiations with an outside union.It could elect between withholding all benefits from all employees or it could grantthe benefits immediately to its excluded employees and make an offer of the samebenefits to the Union for the unit employees. It chose the latter course. Since ithad been the past practice of the Respondent to make the benefits available when theresults of its survey had been completed I do not see how it could, in good conscience,have withheld announcing the results or conferring them upon the excluded employees.Inevitably, it appears to me, some of the onus for failure to disclose the informationor to make its limited grant of benefits, had Respondent chosen that course, wouldhave fallen on the bargaining agent and an alternative allegation of bad faith wouldhave been provoked. If the General Counsel had a tenable issue it must lie in Re-spondent's refusal to give all employees the benefits immediately thus advancing thethe Union's bargaining position without obtaining anyquid pro quo.I do not holdthat the Respondent was obligated so to weaken its bargaining posture. It is, Ibelieve, neither within my province nor that of the Board to dictate which courseRespondent should have followed.We have the narrow duty of determining whetheror not the course selected can be deemed evidence of bad faith.Considered in iso-lation from the Respondent's conduct in negotiations and relied upon as a violationper se,I do not find it can be so described 459.Unilaterally determining and granting the amount of its contribution to the Em-ployees' profit-sharing plan and other benefits without bargaining with the UnionIn the same letter to its employeesannouncingthe increases in wages and hospitali-zation benefits for extra-unit employees the Company announced that its contributionsto the profit-sharing plan would be in excess of $300,000. (General Counsel's Ex-hibitNo. 10-g,supra.)Neither the briefs of the parties nor the minutes of thebargainingsessionscast much light upon this allegation, the gravamen of which liesin unilateral action.When the Union was certified and for many years prior theretothe Company had in effect a profit-sharing plan.The plan itself is a lengthy docu-ment of 40 pages with an amendment of 10 pages. (General Counsel's ExhibitNo. 19-a.)It is atrust agreement in which the Company is the settlor, the Bank ofAmerica is the trustee, and the employees are the beneficiaries.Contributions to bemade by the Company are fixed by article V of the plant and are computed accord-ing to the annual profits of the Company as detailed in the plan.Volutary contri-butions could be made by employees under article IV. Since the contribution of theCompany was fixed by the terms of the trustagreementand the Company was obli-gated to announce the amount of its annual contribution, I am at a loss to understand10 Shell Oil Company,Incorporated,77 NLRB 1306, 1309-1310 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe rationale of the charge that the announcement of its annual contribution was madein bad faith.The announcement and the contribution were both in continuance of theCompany's prior policy, the plan was a part of the employment conditions at Mc-Culloch, and the contribution was in compliance with its lawful obligation. (Theallegation that the Company did not make full and necessary information with respectto the plan available to the Union and the allegation that employees at Minneapolisreceived greater benefits under it than those at Los Angeles has already been dis-cussed and disposed of by me. See paragraph 2-e,supra.)Since there was neithera change in nor a modification of the plan I can conceive of no theory under whichcontinuation of the plan constituted unlawful unilateral action.10.Unilaterally granting and putting into effect wage increases and other benefitswithout consulting and bargaining with the UnionOn February 17, 1960, the Company announced to its employees in the bargainingunit that the National Labor Relations Board was issuing complaint upon the unfairlabor practice charges filed by the Union. In view of an anticipated delay in reach-ing final determination of the charges which might prevent the employees from re-ceiving any benefits for years to come the Company granted the unit employees thebenefits which it had offered the Union on September 9.The benefits were maderetroactive to December 17, the day following the end of the certification year. Ihave already found that the Company had reasonable grounds for the doubting thatthe Union represented a majority of the employees in the bargaining unit on De-cember 16. In demonstration that the doubt was in good faith the Company hadfiled its own petition for a National Labor Relations Board election.That electionand the resolution of the question concerning representation were indefinitely deferredwhen the Regional Director issued complaint.Under these circumstances I do not believe that equity would condone furtherpostponement of the increase in wages and corollary benefits. I have found no evi-dence to indicate, even inferentially, that the beneficences were conferred to thwart therights of the employees to bargain collectively or for any other discriminatorypurpose.Continued withholding would impose a freeze upon wages while the unfairlabor practice charges were pursued through the Board and possibly the courts. Butthe Act does not impose wage controls during the frustrating period of delay beforefinal adjudication is reached 46 and the Respondent could not, in view of its doubtthe majority status of the bargaining agent, negotiate further. It made such electionat its peril but it did not act in violation of the Act 4711. Standing and remaining adamant in its unilateral control of rates of pay, wages,hours of employment, and other conditions of employmentSince the record herein conclusively demonstrates that the Respondent did notrefuse at any time to bargain on rates of pay and other conditions of employmentI am at a loss to understand the above allegation.Had the Respondent taken the40The Board inAmerican Cyanamid, supra,characterized reference to delay in its case-handling processes as "gratuitous and injudicious."The facts in that case point theirown moralWhile the parties were negotiating for a new contract a narrow issue ofdispute arose which the Union, on May 14, 1958, brought to the Board with the not un-reasonable hope that it could be resolved by the Board before the next bargaining meet-ings to be held 2 years laterBut the case was not brought to hearing until July 7,1959, and although the Intermediate Report issued on August 26, 1959, the Board did notissue its decision until November 16, 1960, more than 21/ years after the filing of thechargeWhile some delay in the processing of refusal to bargain charges is due to thepriorities accorded other sections of the Act by the statute, Section 8(a)(5) and (b) (3)are increasingly losing significance when the issues are allowed to stagnate until theybecome not only moot but wort. Foreknowledge of the inefficacy of relief by adjudicationinevitably affects the strategy and tactics of the parties at the bargaining table, for thepragmatist is counseled by circumstance.This, therefore, becomes a factor which mustbe calculated by the examiner evaluating their conduct.47 SeeCelanese Corporation of America, supra,where the respondent granted a previ-ously offered wage increase of 15 cents per hour to all returning strikers.While theBoard found that a bargaining impasse had been reached before the increase was given,I see no significant distinction between an impasse and a termination of bargaining basedon a doubt of majority status. In the first instance the employer was to establish a trueimpasse and in the second he must establish his good faith In either case be assumesthe risk.See alsoStoner Rubber Company, Inc.,123 NLRB 1440 (Members Jenkinsand Fanning dissenting in part). McCULLOCH CORPORATION215position that any of the above issues were removed from the area of collective bar-gaining or that Respondent was entitled to reserve exclusive control over such issuesImight agree that a violation had been established.,But this was not the case andthere are no facts in the record to support such a contention.If it is urged that theRespondent was under an obligation to make concessions or to agree to the Union'sproposals then Section 8(d) provides the unequivocal negative answer.As theSupreme Court has said inAmerican National Insurance,' supra,page 404:... it is equally clear the Board may not, either directly or indirectly,compelconcessions or otherwise sit in judgment upon the substantive terms of collectivebargaining agreements.Thus the statute and the Supreme Court have disposed of any contention that thegood faith of Respondent'sbargaining tactics may be evidenced by its failure tomake a piecemeal surrender on the bargainable issues.The employer is bound tobargain but he is not bound to agree.While I agree the Respondent's resistance to agreement is subject to appraisal indetermining his compliance with the statutory obligation I do not find evidence inthis record from which I may conclude that this Respondent's position with respectto specific issues constituted bad-faith bargaining.12. Surface and bad-faith bargainingWhile I have found that none of the specific allegations of independent orper seviolations has been established the more massive question of the totality of Respond-ent's conduct must be faced.No proper evaluation of its conduct at the bargaining table can be made withoutconsideration of facts extraneous to the immediate issues of dispute.As the minutesindicate,the parties emerged from a bitter election campaign in which the marginof victory for the Union was narrow.No effort was made by either party to con-ceal the mutual hostility which existed and few sessions were free from statementsdisparaging motive and expressing mistrust 48As the Board said inTimes Publish-ing Company,72 NLRB 676, 682:The test of good faith in bargaining that the Act requires of an employer isnot a rigid one but a fluctuating one, and is dependent in part upon how a rea-sonable man might be expected to react to the bargaining attitude displayedacross the table.Both the Respondent and the Union gave every evidence that they were preparedfor hard,tough negotiations and no appraisal of Respondent's conduct can be madewithout that factor in mind.The reading of the minutes does not convey the imageof a meek and conciliatory union seeking any reasonable agreement from a recal-citrant and unyielding employer although I concede that such is the picture portrayedin the brief of the General Counsel.The brief of the General Counsel cites over 100 bargaining issues or bargainingtactics upon which he relies to establish the bad faith of Respondent.Those spe-cifically alleged in the complaint as independent violations have already been foundlacking in merit.The pursuit of each of the remaining issues through the labyrin-thine path of negotiations has been concluded but I see nothing to be gained bydetailing those pursuits and the results here.Such a task would be fruitless 49 Ihave studied the minutes,the proposals and counterproposals,50 and the argumentsadvanced with some care.I think it sufficient to say that the long and tediousexamination of the exhibits does not disclose that this is a case where the employer"could find nothing whatever to agree to in an ordinary current-day contract sub-mitted to him,or in some of the union's minor requests"nor where the employermade "not a single serious proposal meeting the union at least part way." In sucha case I agree that the Board may conclude that there is a desire not to reach agree-48 At the first meeting Lawson referred to the Company as a "concentration camp" andthe use of invective,taunts,and sarcasm continued throughout'9 The very able brief of Respondent,which does attempt that task, runs to 222 pages.As Member Jenkins stated in his dissent inArrow Gas Corporation,124 NLRB 766, 771:I do not take it to be a responsibility or duty of a Trial Examiner that he specificallyrefer to all the evidence in a record lest he be found to have overlooked certain testi-mony.Such a requirement would foist an almost insuperable burden upon him andwould lead inevitably to voluminous Intermediate ReportsThe Board itself reached a similar conclusion with respect to its own responsibility andduty inKohlerCo , 128 NLRB 1062(footnote 13)51 General Counsel's Exhibits Nos. 6, 7, 14(pages 420 and 421), and 20 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDment with the Union.51Nor do I find that the Company foreclosed negotiation onany mandatory subject of collective bargaining nor that it insisted upon any non-mandatory subject 52Neither do I find that it withdrew any proposal when agree-ment appeared to have been reached and so indicated its predetermination not toexecute a contract.I see no point in reviewing each and every article upon whichagreement was reached to assay how much the Union may have given and howmuch the Respondent since the case is not resolvable on a point system.To askthe Board to sit in judgment of each thrust and counterthrust,to measure each pro-posal and counterproposal,and to appraise each challenge and rejoinder is to im-pose a task not only impractical but beyond the Board's authority under the statuteas the Supreme Court so clearly stated inAmerican National Insurance Company,supra.Itwas precisely this fear that the Board was acting as judge of what con-cessions an employer must make and of what proposals and counterproposals hemay or may not make which led to theTaft-Hartley amendments and the enactmentof Section 8(d).53 It is not for the Board to say what it deems fair and reason-able 54As the Fifth Circuit said inN.L.R.B. v. Herman Sausage Company, Inc.,275 F. 2d 229, 231:Deep conviction,firmly held and from which no withdrawal will be made, maybe more than the traditional opening gambit of a labor controversy. It maybe both the right of the citizen and essential to our economic legal system, thusfarmaintained,of free collective bargaining.The Government,through theBoard,may not subject the parties to direction by compulsory arbitration orthe more subtle means of determining that the position is inherently unreason-able, unfair,impracticable or unsound.In short,the proposition that the Board should sit at the bargaining table asarbiter or judge or that it should inhibit or restrain the freedom of the parties innegotiation has been rejected.Upon the above findings of fact, and upon the entire record in this case, I makethe following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning of Section2(2) of the Act andis engaged in commercewithin themeaning of Section 2(6) and(7) of the Act.2. International Union,United Automobile, Aircraft and AgriculturalImplementWorkers ofAmerica. (UAW) AFL-CIO, is a labororganization within the mean-ing of Section2(5) of the Act.3.Respondent has not engaged in any unfair labor practices in violation of Sec-tion 8(a) (1) and(5) of the Act.[Recommendations omitted from publication ]11 SeeN L R B v Reed d Prince Manufacturing Company,205 F 2d 131 (C A 1)67 SeeN L R B v WoosterDivisionof Borg-Warner Corporation,35f, U S 342saN L R 13 v.United Clay Mines Corporation,219 F 2d 120(C A 6), citingAmericanNational Insurance Company, suprannNLRB v IBS Mfg Coet at.,210 F 2d634 (CA 5)Illinois-Ruan Transport CorporationandBernerd N. LawrenceAutomotive,Petroleum and Allied Industries Employees Union,Local 618, affiliated with International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers of AmericaandBernerd N.Lawrence.Case'sNos. 14-CA-2307 and 14-CB-8!5.July 18, 1961DECISION AND ORDEROn March 6, 1961, Trial Examiner George L. Powell issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the Inter-132 NLRB No. 26.